UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6134



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


GEORGE WILSON, III,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (1:93-cv-00461-AVB; 1:97-cv-00696-AVB)


Submitted:     May 22, 2008                  Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Wilson, III, Appellant Pro Se.     Nash W. Schott, UNITED
STATES ATTORNEY’S OFFICE, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George Wilson, III, seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion, seeking to reopen

his 28 U.S.C. § 2255 (2000) proceeding, as a successive § 2255

motion, and dismissing it on that basis.            The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).      A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).   We have independently reviewed the record and

conclude Wilson has not made the requisite showing.       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

          Additionally, we construe Wilson’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.      United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003).   In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                 - 2 -
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Wilson’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -